Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. 

Independent claims 1, 13, and 17, are each directed to a system or method for quality evaluation. These claims are directed to an abstract idea, which is a judicial exception to patent subject matter eligibility. The claims are directed to an abstract idea in that they are directed to a mathematical calculation process. Claim 1 requires a virtual UAV configuring unit for detecting hardware information on a UAV, and configuring a virtual UAV, which is utilized in a simulation process. This, in its broadest reasonable interpretation, is just inputting hardware parameters into a simulation, and observing and recording the outcome for comparison to other outcomes in a learning process. While the process uses technology, i.e. the flight simulator, the claim itself is directed to the quality and learning process. The simulator is only claimed as an object to which data is sent to and outputs are returned. The technology of the flight simulator is not an actual physical part of claim 1, but merely processes data and provides an output. The process runs on a generally purpose computer as described in fig.8. The computer is merely the embodiment of the quality and comparison process, which in itself does not actually require the computer. Hence, the computer is not seen to add significantly more to the claimed invention. It must be considered as to whether or not the claims are a practical application of the abstract idea. In this case, the broader process is disembodied, i.e. not technology related, but primarily an abstract process of  comparison and quality evaluation, and the claims are not considered to be directed to any further practical application of this broad process. 

Claims 2-12, 14-16, and 18-20, only describe possible parameters of the unclaimed simulation process. These would just be further aspects of the mathematical modeling process, and do not contribute eligibility as claimed.   
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 13-15, and 17-18, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jobanputra et al. (US 2020/0073385).

Regarding claims 1, 8, 13, and 17, Jobanputra discloses a system comprising a quality evaluation process, which utilizes a learning model, which accepts inputs regarding UAV parameters (e.g. hardware as per paragraph 0153), and outputs simulation results of a target (i.e. a specific output of the simulation being tested, see paragraph 0154). See paragraph 0185. 

Regarding claim 2, 4, 9, 14, and 18, Jobanputra discloses wherein the system modeling environment information in paragraph 0169.

Regarding claims 3 and 15, Jobanputra discloses wherein the system includes detailed navigation system models. See paragraph 0153. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 16, and 19, are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Stockman (US 2002/0187459). 

Regarding claims 5, 10, 16, and 19, Jobanputra does not disclose wherein the system includes a detailed battery model with a graph. However, this is established, as is disclosed by the simulation system of Stockman in paragraph 0047. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to provide a variety of scenarios. 

Claims 6-7, are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Colas et al. (S 2019/0179997). 

Regarding claims 6-7, Jobanputra does not disclose modeling a material of the propeller. However, this is established, as is disclosed by the system of Colas in paragraph 0062. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to provide a variety of scenarios.

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Delplace (US 2016/0035251). 

Regarding claims 11 and 20, Jobanputra discloses wherein the system evaluates naviagation systems in paragraph 0153, and discloses mapping based on positioning systems in paragraph paragraphs 212-214 and 220, and discloses wherein these simulation parameters can be inputs in a learning model. See paragraph 0185. Jobanputra does not disclose GNSS, specifically, however the use of such is established with regard to simulation systems, as is disclosed by the system of Delplace in paragraph 0033. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to allow for various simulation scenarios. 

Regarding claim 12, Jobanputra discloses wherein the simulation can comprise an IMU unit (i.e. an inertial unit). See paragraph 0217. The unit can be simulated as described in paragraph 0153.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715